Citation Nr: 1016584	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1945.  He died in November 2004; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Newington, Connecticut.

This appeal was previously before the Board in February 2008 
and December 2009.  The Board remanded the claim so that the 
appellant could be scheduled for a Board hearing and to 
provide proper notice.  The case has been returned to the 
Board for further appellate consideration

On her December 2005 substantive appeal the appellant 
requested a Board hearing.  She was initially scheduled for a 
travel board hearing in June 2006.  In June 2006, her 
representative requested that, due to the appellant's health, 
the travel board hearing be cancelled and that the appellant 
be scheduled for a videoconference hearing.  The February 
2008 Board decision remanded the claim so the appellant could 
be scheduled for the requested videoconference hearing.  She 
was then scheduled for a videoconference hearing in July 
2008.  In July 2008, her representative sent a letter 
informing the VA that the appellant suffers from Alzheimer's 
disease and her family was looking into obtaining the 
paperwork to become her advocates to help with her case.  
Additionally in July 2008, the daughter (M.S.M.) sent a 
letter requesting that the appellant's Board hearing be 
rescheduled so that her family members could help her prepare 
for the hearing and accompany her to the hearing.  In 
September 2009, the Board found good cause to reschedule the 
hearing.  In December 2009, Board remanded the appellant's 
claim, in part so that she could be rescheduled for a video-
conference hearing.  The RO then sent notice of the 
rescheduled, February 2010, Board hearing to the address of 
the appellant, and the notice was not returned to sender.  On 
the day of the scheduled hearing the RO contacted the 
appellant by telephone; she provided her address as the one 
the notice was sent to, and stated she did not receive the 
notice and did not know about the hearing.  She additionally 
stated she did not have a "service organization" and that 
she did not know that her claim was on appeal.  She thought 
the claim had already been denied.  A Veteran's Law Judge, in 
a March 2010 ruling on the issue of whether to grant an 
additional rescheduling of the appellant's Board hearing, 
noted that the appellant did not request that the hearing be 
rescheduled; there was no motion by the appellant.  As such, 
the Veteran did not provide good cause for her failure to 
appear to her scheduled Board hearing, or request that the 
hearing be rescheduled.  As such, her claim for a Board 
hearing is considered withdrawn.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran died in November 2004 as a result of 
congestive heart failure due to or as a consequence of 
cardiomyopathy.

3  At the time of his death, the Veteran was service 
connected for dental conditions.

4.  The record contains no competent medical evidence 
indicating the Veteran's death was related to his active 
service.



CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the Veteran's 
death; the criteria for service connection for the cause of 
the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant filed her death benefits claim in 
February 2005.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
April 2005.  The letter notified the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing her claim, identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case (SOC) was issued in December 2005.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice before the initial rating decision, a January 
2010 letter provided Hupp notice, explaining the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  The appellant has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
January 2010 letter informed the appellant of effective date 
criteria.  The appellant has not alleged that notice in this 
case was less than adequate.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained; all 
evidence constructively of record (service treatment records 
(STRs)) has been secured.  The appellant did not respond to 
the April 2005 VCAA notice request for medical evidence, or 
authorization and consent to release medical evidence.  The 
Board further finds that no additional development, as for 
medical opinions is indicated.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1355-57 (2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) noted that 38 C.F.R. 
§ 3.159(c)(4)(i) requires that a claimant establish that he 
or she has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, as further 
explained below, there is no medical evidence of heart 
disease during service or within one year after the Veteran's 
discharge from service.  A medical opinion is not necessary 
to decide this claim, as such opinion could not establish 
disease or injury in service or within the applicable 
presumptive period of one year.  See also Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the appellant's 
recitation of medical history).  Consequently, a remand for a 
medical opinion would serve no useful purpose.  The appellant 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
Veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as 
cardiovascular disease, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a December 2004 statement the appellant stated that the 
Veteran was exposed to asbestos when he worked in the 
Brooklyn Navy Yard from 1950 to 1965.  She stated he then 
began having heart-related symptoms beginning in the 1970s, 
and his first "heart attack" in 1978.  She indicated that 
he continued to have significant heart problems after 1978, 
including: additional "heart attacks;" by-pass operations; 
a valve replacement; and a pacemaker.  She also felt that the 
medication he was prescribed to treat his various heart 
problems harmed his liver and lungs.  

On her July 2005 notice of disagreement the appellant stated 
the Veteran was a tanker during World War II, which caused 
him severe stress.  She also stated he caught Dengue fever 
which allowed him to miss an attack on his unit where several 
were injured and one fellow soldier was killed.  She believes 
that the stress he was under in service was "bad for his 
heart condition."  She did indicate that he had smoked 
cigarettes, but he had quit 40 years prior to his death. 

At the time of his death the Veteran was service connected 
for dental conditions of teeth: 1, 2, 3, 4, 14, 16, 17, 18, 
20, 27, 28, 29, and 32.  He had no pending claims at the time 
of his death, and had never filed a claim for service 
connection for a heart disability.

The Veteran's death certificate reveals that he died in 
November 2004.  His cause of death is listed as congestive 
heart failure due to or as a consequence of cardiomyopathy.  
The death certificate also indicates that the Veteran died in 
his home.

The Veteran's service records show that he took part in 
assault landings in Okinawa, Leyte and the Marshall Islands 
as a tank gunner.  Service treatment records (STRs) include a 
record from November 1942 noting that the Veteran complained 
of a sore throat, pain in his chest, cough and fever.  He was 
given a physical examination which showed no abnormalities of 
the vascular system, and no evident cardiac enlargement.  His 
heart sounds were normal in all valve areas with no blows or 
murmurs.  His heart rhythm was regular. He was diagnosed with 
nasopharyngitis, acute, catarrhal in December 1942.  He was 
discharged to duty in December 1942.  In March 1943, he was 
treated for German measles.  In November 1944, he was treated 
for Dengue fever.  At the time of his October 1945 separation 
physical examination, his blood pressure was recorded as 
110/70, and examination of the cardiovascular system found it 
to be normal. 

No additional medical evidence was submitted by the appellant 
and the VA was not informed of the location of any additional 
medical evidence or provided with consent to release medical 
records by the appellant.

There is no evidence showing that any cardiovascular disease, 
including cardiomyopathy was manifested in service.  STRs do 
not note any treatment for heart disease, and his separation 
physical examination likewise found no cardiopathology.  
There is also no indication that he suffered from 
cardiovascular disease that manifested to a compensable 
degree in the applicable presumptive period (one year) 
following his discharge from active duty.  In fact, based on 
the appellant's reported history of her husband's illness, 
the Veteran was first treated for heart symptoms 25 years 
after discharge from service.  

The appellant may still establish service connection for the 
cause of the Veteran's death by affirmative and competent 
evidence that the congestive heart failure that caused his 
death is related to his service or some event therein.  
However, as noted by the appellant, the first evidence of 
symptoms of heart problems came many years after the 
Veteran's discharge from active duty service in 1945.  The 
long interval between service and the initial treatment is, 
of itself, a factor against a finding that this disability is 
service-related.  She also suggested in her December 2004 
statement that his exposure to asbestos precipitated his 
heart condition, but that the exposure occurred post-service.  
Furthermore, there is no competent evidence that links this 
disability to the Veteran's service.  The Board finds that no 
additional development, to include a medical opinion, is 
warranted based on the facts of this case.  See Paralyzed 
Veterans of America, supra.  

Accordingly, service connection for the cause of the 
Veteran's death is not warranted.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As 
the preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


